Exhibit 10.3

 

INCYTE CORPORATION 2010 STOCK INCENTIVE PLAN:

NONSTATUTORY STOCK OPTION AGREEMENT

 

Nonstatutory Stock Option

 

This option is not intended to be an incentive stock option under section 422 of
the Internal Revenue Code.

 

 

 

Vesting

 

Your right to exercise this option vests in 25 installments over a three-year
period, as shown on the Notice of Grant of Stock Options (the “cover sheet”).
The first installment consists of 33.33% of the total number of shares covered
by this option. It becomes exercisable on the “full vest” date shown on the
cover sheet. Each of the subsequent installments consists of 2.77791% of the
total number of shares covered by this option. The subsequent installments
become exercisable at the end of each of the 24 months following the full vest
date of the first installment. The number of shares in each installment will be
rounded to the nearest whole number. No additional shares will vest after your
Incyte service has terminated for any reason.

 

 

 

Term

 

Your option will expire in any event at the close of business at Incyte
headquarters on the day before the 7th anniversary of the Date of Grant, as
shown on the cover sheet. (It will expire earlier if your Incyte service
terminates, as described below.)

 

 

 

Regular Termination

 

If your service as an employee, director, consultant or advisor of Incyte (or
any subsidiary) terminates for any reason except death or total and permanent
disability, then your option will expire at the close of business at Incyte
headquarters on the 90th day after your termination date.

 

 

 

 

 

Incyte determines when your service terminates for this purpose.

 

 

 

Death

 

If you die as an employee, director, consultant or advisor of Incyte (or any
subsidiary), then your option will expire at the close of business at Incyte
headquarters on the date 6 months after the date of death. During that 6-month
period, your estate or heirs may exercise the vested portion of your option.

 

1

--------------------------------------------------------------------------------


 

Disability

 

If your service as an employee, director, consultant or advisor of Incyte (or
any subsidiary) terminates because of your total and permanent disability, then
your option will expire at the close of business at Incyte headquarters on the
date 6 months after your termination date.

 

 

 

 

 

Incyte determines when your service terminates for this purpose.

 

 

 

 

 

“Total and permanent disability” means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than one year.

 

 

 

Leaves of Absence

 

For purposes of this option, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by Incyte in writing and the terms of the leave or applicable law
requires continued service crediting. But your service terminates in any event
when the approved leave ends, unless you immediately return to active work.

 

 

 

 

 

Incyte determines which leaves count for this purpose and the date the approved
leave ends.

 

 

 

Restrictions on Exercise

 

Incyte will not permit you to exercise this option if the committee designated
by the Board of Directors to administer the Plan (the “Committee”) determines,
in its sole and absolute discretion, that the issuance of shares at that time
could violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify Incyte by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered (in your name only or in your and your
spouse’s names as community property or as joint tenants with right of
survivorship). The notice will be effective when it is received by Incyte.

 

 

 

 

 

If someone else wants to exercise this option after your death, that person must
prove to Incyte’s satisfaction that he or she is entitled to do so.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination of two or more) of the following forms:

 

·                  Your personal check, a cashier’s check or a money order.

 

·                  Irrevocable directions to a securities broker approved by
Incyte to

 

2

--------------------------------------------------------------------------------


 

 

 

sell your option shares and to deliver all or a portion of the sale proceeds to
Incyte in payment of the option price and withholding taxes. (The balance of the
sale proceeds, if any, will be delivered to you.) The directions must be given
by signing a special “Notice of Exercise” form provided by Incyte.

 

·                  Irrevocable directions to a securities broker approved by
Incyte to pledge your option shares for a margin loan and to deliver all or a
portion of the loan proceeds to Incyte in payment of the option price and
withholding taxes. (The balance of the loan proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by Incyte.

 

·                  Certificates for Incyte stock that you have owned for at
least 6 months, along with any forms needed to effect a transfer of the shares
to Incyte. The value of the shares, determined as of the effective date of the
option exercise, will be applied to the option price.

 

A form of payment will not be available if the Committee determines, in its sole
and absolute discretion, that such form of payment could violate any law or
regulation.

 

 

 

Withholding Taxes

 

You will not be allowed to exercise this option unless you make acceptable
arrangements, satisfactory to Incyte, to pay any withholding taxes that may be
due as a result of the option exercise.

 

 

 

Restrictions on Resale

 

By signing the cover sheet of this Agreement, you agree not to sell any option
shares at a time when applicable laws or Incyte policies prohibit a sale. This
restriction will apply as long as you are an employee, director, consultant or
advisor of Incyte (or a subsidiary).

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will.

 

Regardless of any marital property settlement agreement, Incyte is not obligated
to honor a notice of exercise from your former spouse, nor is Incyte obligated
to recognize your former spouse’s interest in your option in any other way.

 

 

 

Retention Rights

 

Neither your option nor this Agreement gives you the right to be retained by
Incyte (or any subsidiaries) in any capacity. Incyte (and any subsidiaries)
reserve the right to terminate your service at any

 

3

--------------------------------------------------------------------------------


 

 

 

time, with or without cause.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of Incyte until a
certificate for your option shares has been issued. No adjustments are made for
dividends or other rights if the applicable record date occurs before your stock
certificate is issued, except as described in the Plan.

 

 

 

Recovery and Reimbursement of Option Gain

 

Incyte shall have the right to recover, or receive reimbursement for, any
compensation or profit realized by the exercise of this option or by the
disposition of any option shares to the extent Incyte has such a right of
recovery or reimbursement under applicable securities laws.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Incyte
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice of law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Incyte Corporation 2010 Stock Incentive Plan (the “Plan”) is
incorporated in this Agreement by reference and attached to this Agreement. All
capitalized terms not defined in this Agreement are subject to definition under
the Plan. If there is any discrepancy between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall control.

 

This Agreement, cover sheet and the Plan constitute the entire understanding
between you and Incyte regarding this option. Any prior agreements, commitments
or negotiations concerning this option are superseded. This Agreement may be
amended by the Committee without your consent; however, if any such amendment
would materially impair your rights or obligations under the Agreement, this
Agreement may be amended only by another written agreement signed by you and
Incyte.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

4

--------------------------------------------------------------------------------